People v Jones (2015 NY Slip Op 01175)





People v Jones


2015 NY Slip Op 01175


Decided on February 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2015

Sweeny, J.P., Renwick, Moskowitz, Feinman, Kapnick, JJ.


14188 668/97

[*1] The People of the State of New York, Respondent,
vSterling Jones, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Allen Fallek of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (David P. Stromes of counsel), for respondent.

Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered October 26, 1998, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The court properly exercised its discretion in denying defendant's mistrial motions based on an improper question asked by the prosecutor of a rebuttal witness (see People v Ortiz, 54 NY2d 288 [1981]). A mistrial was unwarranted because the question went unanswered and the court minimized any prejudice by
way of a thorough curative instruction that the jury is presumed to have followed (see e.g. People v Otero, 56 AD3d 350 [1st Dept 2008], lv denied 14 NY3d 804 [2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 10, 2015
CLERK